Order entered April 7, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-00508-CR

                            BRANDON DAVIS, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-80734-2018

                                      ORDER

      Before the Court is the State’s April 1, 2020 motion for extension of time to

file its tendered brief. We GRANT the motion and ORDER the brief filed as of

the date of this order.


                                              /s/   DAVID J. SCHENCK
                                                    PRESIDING JUSTICE